ORDER

PER CURIAM.
Bobby Phelps (“Defendant”) appeals from the judgment entered on a jury verdict finding him guilty of one count of burglary in the first degree in violation of section 569.106 RSMo 2000,1 two counts of kidnapping in violation of section 565.110, two counts of endangering the welfare of a child in violation of section 568.050, and one count of felony victim tampering, in violation of section 575.270.2. Defendant was sentenced as a prior and persistent offender to 46 years in prison. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, furnished the parties with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All future statutory references are to RSMo 2000 unless otherwise indicated.